TAMILIA, Judge:
This appeal was taken from the Order of the Juvenile Court of Erie County by S.P. who contests the finding of dependency of her child, J.P., now four years of age, and the temporary removal of J.P. from her custody.
On October 28, 1987, J.P. was admitted to Millcreek Community Hospital for a fracture to her left elbow. The explanation for this injury provided by appellant and a grandparent were inconsistent with the injury, as three different versions were offered as to the cause of the injury to the elbow. Doctor Anthony Ferretti, the examining physician at the hospital, believed J.P.’s injury was caused by twisting and/or pulling her arm. J.P. had been discharged from the hospital on October 28, 1987 at which time she had been treated for a fracture to her right elbow, and it was later that same day she was readmitted to the hospital for the fracture of her left elbow. The explanation for the fracture to J.P.’s right elbow appeared to be consist*5ent with the injury and was not included as a basis for the dependency petition subsequently filed by the Erie County Office of Children and Youth Services (CYS).
On October 30, 1987, J.P. was transferred to Great Lakes Rehabilitation Center with casts on both of her arms. She was discharged from the rehabilitation center on November 23, 1987, and placed in a foster home. On December 11, 1987, Erie County CYS filed a dependency petition pursuant to the Juvenile Act, 42 Pa.C.S. § 6301 et seq.1
Following placement in the foster home, the foster mother reported that she had great difficulty whenever attempting to change J.P.’s diaper. She exhibited running away behavior when forced to lay down, arching her back and attempting to roll away. When the foster mother tried to wash her vaginal area, J.P. would lock her legs together and arch her back. On December 17, 1987, Jonna was examined at Saint Vincent’s Pediatric Clinic by Dr. Linda Fagenholtz. Dr. Fagenholtz gave J.P. a thorough examination, particularly in relation to the complaints of abnormal response to diaper changes and washing of the vaginal area. She found that J.P.’s vaginal opening was significantly larger than normal and determined that she had suffered on-going sexual abuse over a period of time. As a result of this finding, Erie County CYS filed an amended dependency petition which included sexual abuse.
On December 22, 1987, following a shelter hearing, an Order was entered by the court based upon the master’s recommendation that J.P. be placed in a foster home pending further proceedings. On January 7, 1988 and January 15, 1988, an adjudication hearing was held with counsel representing the mother, the child and CYS. Following testimony by several witnesses on behalf of the appellant and CYS, the court adjudicated J.P. to be a dependent child. At a dispositional hearing held on February 5, 1988, testimony was received from the appellant, the appellant’s grandparents and a case worker from CYS. The court entered an *6Order placing J.P. in the custody of CYS, making findings of clear necessity to have the child placed outside of the home and providing directions for creation of a service plan, whereby the mother/appellant would be assisted in improving her parenting capacities and for dispositional reviews at appropriate times to determine whether or not a change in placement in favor of the child’s grandparents would be in order. A review hearing was to take place in six months. It is from this Order that appeal was taken.
The issues raised on appeal by the mother may be summarized as follows. First, the court erred in determining the child was dependent and in need of placement; secondly, the court erred in refusing to consider placing the child in question with family members as opposed to foster care; and thirdly, whether counsel was- ineffective in failing to present evidence in support of appellant to counter the allegation of sexual abuse inflicted on the child.
The statutory authority empowering the Juvenile Court judge to make a determination of dependency and thereafter to place the custody of the child with the CYS agency and/or foster home is found at section 6301(b) Purposes. Pursuant to that section, the Act construes its purpose to be to preserve the unity of the family whenever possible and to provide for the care, protection and wholesome mental and physical development of children coming within the provisions of the chapter; to achieve the purposes in a family environment whenever possible, separating the child from parents only when necessary for his/her welfare or in the interests of public safety; and to provide means for enforcement of the chapter in which the parties are assured a fair hearing and protection of their constitutional and other legal rights. Section 6302, Definitions, defines a dependent child as one who is without proper parental care or control, subsistence education as required .by law or other care or control necessary for his physical, mental or emotional health or morals. Section 6303(a)(1) provides that the proceedings of the chapter shall apply to a child who has been *7alleged to be delinquent or dependent. An adjudication of the child is pursuant to a petition under section 6341, Adjudication, which provides:
(a) General rule. — After hearing the evidence on the petition the court shall make and file its findings as to whether the child is a dependent child---- If the court finds that the child is not a dependent child ... it shall dismiss the petition and order the child discharged from any detention or other restriction theretofore ordered in the proceeding.
Section 6341(c), Finding of dependency, provides:
If the court finds from clear and convincing evidence that the child is dependent, the court shall proceed immediately or at a postponed hearing, ... to make a proper disposition of the case.
Pursuant to subsection (d), Evidence on issue of disposition, evidence may be received at the disposition hearing. Section 6351, Disposition of dependent child, provides that upon a finding of dependency, the court may make any number of dispositions best suited to the protection and physical, mental and moral welfare of the child. Among those dispositions is:
(a)(2) Subject to conditions and limitations as the court prescribes transfer temporary legal custody to any of the following:
(ii) An agency or other private organization licensed or otherwise authorized by law to receive and provide care for the child.
In conformity with the statutes, case law has been extensive in interpreting the procedures and the burdens imposed on the state to establish dependency, the need for care and the basis for removal of the child from the home. The child may be adjudicated dependent when it is established by clear and convincing evidence that the child is without proper parental care and such care is not immediately available. In re Miller, 380 Pa.Super. 423, 552 A.2d *8261 (1988). The dependency of the child must first be determined before a disposition as to custody or change of custody may be considered. Helsel v. Blair County Children and Youth Services, 359 Pa.Super. 487, 519 A.2d 456 (1986). Following the adjudication of dependency, a child may not be separated from its parents unless evidence presented establishes that such separation is required by clear necessity. In Interest of Ryan Michael C., 294 Pa.Super. 417, 440 A.2d 535 (1982). The standard of review which is employed by the Superior Court in cases of dependency is broad, but the scope of review is limited in a fundamental manner by our Court’s inability to nullify the fact finding of the trial court. In re Frank W.D., 315 Pa.Super. 510, 462 A.2d 708 (1983).
This case presents a question of first impression in the law of Pennsylvania as to the hearing of a dependency case under the Juvenile Act. The issue as we frame it is whether ineffectiveness of counsel is an available issue for appellate review in a dependency case and if so, how and when may the issue be raised in the context of a dependency proceeding. The first part of that question may be quickly and summarily answered yes; ineffectiveness may be alleged as a basis for appellate review. The Juvenile Act, 42 Pa.C.S.A. § 6337, Right to counsel, provides that a party is entitled to representation by legal counsel at all stages of any proceeding under the Act, and if indigent, the right to have the court provide counsel for him.
In Banks v. Randle, 337 Pa.Super. 197, 486 A.2d 974 (1984) (a case involving determination of paternity in a support action), we held that the right to the assistance of counsel means the right to effective assistance of counsel. In Banks, the court applied the standard used in review of criminal cases to the review of ineffectiveness of counsel in civil paternity proceedings. Id., 337 Pa.Superior Ct. at 202, 486 A.2d at 977. Banks was followed in Kitrell v. Dakota, 373 Pa.Super. 66, 540 A.2d 301 (1988), which likewise was a paternity case. We decline to follow precisely the reasoning or standard applied to Banks and Kitrell as there are clearly substantive and procedural differences in the nature *9and conduct of the proceedings which requires us to tailor the standard and manner of reviewing ineffectiveness in the context of a dependency proceeding. At the outset, we point out that the standards which were applied to paternity decisions were derived from the criminal law because it implicated a potential loss of liberty. Corra v. Coll, 305 Pa.Super. 179, 451 A.2d 480 (1982). Corra adopted the three due process factors enumerated in Mathews v. Eldridge, 424 U.S. 319, 335, 96 S.Ct. 893, 903, 47 L.Ed.2d 18, 33 (1976), — the private interests of the defendant, the risk of an erroneous adjudication of paternity and the governments interest, — and balanced them against the presumption that counsel is required for indigent defendants who face a potential loss of liberty as a result of an adjudication of paternity.
In a dependency case, the liberty interest of appellant is not at stake and the risk of erroneous adjudication is so substantially mitigated by safeguards, reviews and procedures directed toward uniting the family, that due process requires a less didactic approach than in criminal procedures. Our inquiry must then be directed to the questions raised, explored and decided in the context of juvenile and adoption proceedings as to what process is due. In re Gault, 387 U.S. 1, 87 S.Ct. 1428, 18 L.Ed.2d 527 (1967); In re Winship, 397 U.S. 358, 90 S.Ct. 1068, 25 L.Ed.2d 368 (1970); and McKeiver v. Pennsylvania, 403 U.S. 528, 91 S.Ct. 1976, 29 L.Ed.2d 647 (1971); Santosky v. Kramer, 455 U.S. 745, 102 S.Ct. 1388, 71 L.Ed.2d 599 (1982); and Lassiter v. Department of Social Services, 452 U.S. 18, 101 S.Ct. 2153, 68 L.Ed.2d 640 (1981).
In Gault, the Supreme Court held that children were entitled to due process but limited the application to providing notice of the charges, a fair hearing, representation by counsel and the right against self-incrimination. In Win-ship, the Supreme Court determined the standard of proof would be beyond a reasonable doubt. In McKeiver, the Court determined a jury trial was not an element of due process required for juvenile proceedings. Santosky held *10that termination proceedings required proof that was clear and convincing to justify termination, and in Lassiter, the Court held due process did not require appointment of counsel for indigent parents in every parental termination case. Thus it is readily apparent due process in juvenile cases varies according to the apparent needs of the situation.
. Essentially, the theme espouses the principle that in delinquency, dependency or adoption cases involving children, the constitutional provisions, rules and laws designed to govern proceedings in adult criminal or civil actions are not necessarily applicable or desirable. Underlying this consideration is the belief that despite some misgivings about shortcomings in these types of proceedings, there is a retained belief that such proceedings are not purely adversarial and that traditional concepts of Parens Patriae, and the focus on the unity of the family and the best interest of the child, are sufficiently important to avoid hindering the court with procedural and technical limitations. The court could thereby focus a greater degree of its energies and resources in bringing about family unity and rehabilitation.
While a dependency proceeding is adversarial in' the sense that it places the state in opposition to the parents with respect to the custody of the child as we said earlier, it does not implicate the liberty interests of the parent or the child as would be the case of a defendant in. a criminal action. The underlying right to counsel in criminal proceedings is based on the sixth amendment to the United States Constitution which states in part: “In all criminal prosecutions, the accused shall enjoy the right to a speedy and public trial ... and to have the assistance of counsel for his defense.” The Pennsylvania Constitution, Article I, Declaration of Rights § 9, Rights of accused in criminal prosecutions, provides: “In all criminal prosecutions the accused hath a right to be heard by himself and his counsel----” The fourteenth amendment of the United States Constitution, section 1, provides: “[N]or shall any State deprive any person of life, liberty, or property without due process of *11law.” From the interrelationships of these constitutional provisions, it may be and has been determined that a person charged with a crime is entitled to legal counsel and denial of that right is denial of due process of law. In Pennsylvania, this right is likewise incorporated in the Judicial Code, 42 Pa.C.S. 2501. See Gideon v. Wainwrighl, 372 U.S. 335, 83 S.Ct. 792, 9 L.Ed.2d 799 (1963); Brewer v. Williams, 430 U.S. 387, 97 S.Ct. 1232, 51 L.Ed.2d 424 (1977). In that respect, counsel who was not effective has been determined by various decisions to be the equivalent of no counsel and, therefore, a denial of due process. Evitts v. Lucey, 469 U.S. 387, 105 S.Ct. 830, 83 L.Ed.2d 821 (1985); Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984); Commonwealth ex rel Washington v. Maroney, 427 Pa. 599, 235 A.2d 349 (1967). Thus we can fairly state that when liberty interests of a defendant in a criminal action are at issue, the effectiveness of counsel is relevant to a due process analysis, but only within the context of the evolved criminal statutes, rules and case law.
While ineffectiveness of counsel can be raised any time that new counsel becomes available, it is most frequently alleged in the context of a PCHA/PCRA petition, after all direct appeals have been exhausted, and as a collateral review alleging an extraordinary basis for review of counsel’s stewardship. Such proceedings are not available in juvenile cases. In Interest of DelSignore, 249 Pa.Super. 149, 375 A.2d 803 (1977). First, they arose out of the context of the sixth amendment to the United States Constitution, which as seen above is directed to the liberty interests at stake, and are a substitute for the writ of habeas corpus which brought state criminal custody cases into the federal courts. The right to counsel in juvenile proceedings is not derived from the sixth amendment but from the fourteenth amendment, DelSignore, supra, and habeas corpus proceedings do not apply to dependency cases. Lehman v. Lycoming County Children’s Services, 458 U.S. 502, 102 S.Ct. 3231, 73 L.Ed.2d 928 (1982). The Supreme Court in Lehman states:
*12Ms. Lehman argues that her sons are involuntarily in the custody of the State for purposes of § 2254 because they are in foster homes pursuant to an order issued by a state court. Her sons, of course, are not prisoners. Nor do they suffer any restrictions imposed by a state criminal justice system. These factors alone distinguish this case from all other cases in which this Court has sustained habeas challenges to state-court judgments. Moreover, although the children have been placed in foster homes pursuant to an order of a Pennsylvania court, they are not in the “custody” of the State in the sense in which that term has been used by this Court in determining the availability of the writ of habeas corpus. They are in the “custody” of their foster parents in essentially the same way, and to the same extent, other children are in the custody of their natural or adoptive parents. Their situation in this respect differs little from the situation of other children in the public generally; they suffer no unusual restraints not imposed on other children. They certainly suffer no restraint on liberty as that term is used in Hensley [v. Municipal Court, 411 U.S. 345, 93 S.Ct. 1571, 36 L.Ed.2d 294 (1973) ] and Jones [v. Cunningham, 371 U.S. 236, 83 S.Ct. 373, 9 L.Ed.2d 285 (1963)], and they suffer no “collateral consequences” — like those in Carafas [v. LaVallee, 391 U.S. 234, 88 S.Ct. 1556, 20 L.Ed.2d 554 (1968) ] — sufficient to outweigh the need for finality. The “custody” of foster or adoptive parents over a child is not the type of custody that traditionally has been challenged through federal habeas. Ms. Lehman simply seeks to relitigate, through federal habeas, not any liberty interest of her sons, but the interest in her own parental rights.
Although a federal habeas corpus statute has existed ever since 1867, federal habeas has never been available to challenge parental rights or child custody. Indeed, in two cases, the Court refused to allow the writ in such instances. Matters v. Ryan, 249 US 375, 63 L Ed 654, 39 *13S Ct 315 (1919); In re Burrus, 136 US 586, 34 L Ed 500, 10 S Ct 850 (1890).
Id. 458 U.S. at 510-11, 102 S.Ct. at 3237, 73 L.Ed.2d at 936-37.
Our careful review of the record and the briefs of the parties compels us to find that the adjudication of dependency is supported by clear and convincing evidence. The able and experienced trial judge, Honorable Fred P. Anthony, carefully weighed the evidence and properly found the child was dependent within the meaning of the Juvenile Act. To do otherwise would have been to ignore substantial and irrefutable evidence of physical and sexual abuse.
As required by the Juvenile Act, Judge Anthony proceeded in a bifurcated hearing to decide the proper disposition of the child pursuant to section 6351(b), Limitation on confinement, of the Act. Once again, we cannot fault his decision to place the child with foster parents under the supervision of CYS. Clearly, the life, safety and emotional well being of the child were at stake, when the overwhelming evidence of physical and sexual trauma was viewed in the context of parental care. Likewise, placement with the grandparents was not considered a viable option since the grandparents did not believe there was abuse and, in fact, assisted in supporting some of the conflicting versions of how the abuse occurred. The court did look to the possibility of placing the child with the grandparents at a later time if the progress of the child’s physical and emotional state and the parenting and sexual counseling of the mother was proceeding satisfactorily. The court properly found the grandparents, no more than the mother, could provide for the welfare of the child at the time of the dispositional hearing and could not be trusted to deny inappropriate contact between the mother and the child during the rehabilitation period. Finding no abuse of discretion in this disposition, which is fully supported by the record, the appellant’s challenges to those findings are denied.
*14Finally, appellant alleges that because of ineffectiveness of prior counsel, the case should be remanded for a new trial so that new counsel can provide a rebuttal to allegations of sexual abuse by presenting available evidence and to more thoroughly cross-examine rebuttal witnesses presented by the Erie County CYS.
From the above, it is clear a blanket application of standards which evolved from the criminal law are not required for dependency proceedings. Other considerations which dictate a different approach, if not a different standard, are readily discernable. The standard of proof in dependency proceedings is clear and convincing evidence as opposed to proof beyond a reasonable doubt in criminal proceedings. In a dependency proceeding, which is always without a jury, the judge or master carries a more active role than does the judge in a criminal proceeding. Because of the Doctrine of Parens Patriae, he must focus on the best interest of the child and must be involved to the extent of requiring production of reports, evidence or more exhaustive testimony when he is not satisfied the parties have presented a complete case.
Under court scrutiny, the ineffectiveness of the lawyer does not carry the deleterious impact it would in a criminal case which is purely adversarial and over which the presiding judge acts primarily as an arbiter. The Juvenile Act, which is procedural in nature, details at great length the rights and duties of all participants and ultimately imposes great responsibility upon the state and the court to protect the unity of the family, assist in rehabilitation, constantly review and monitor the progress made toward unification and, ultimately, protect the best interest of the child. Similarly, when the trial court has failed to meet the procedural requirements of the Juvenile Act, our broad scope of review permits us to note the deficiencies and to correct them. Thus, pursuant to a heavy overlay of criminal rules, statutory and criminal requirements, the process for review espoused in Strickland v. Washington, supra, Commonwealth v. Pierce, 515 Pa. 153, 527 A.2d 973 (1987), and *15Commonwealth ex rel Washington v. Maroney, supra, is meaningful in the context of a criminal proceeding but a distortion when applied to dependency proceedings.
Most significantly in a catalogue of differences between the criminal and juvenile proceedings is the different time frame applicable to the cases. Adult cases move far more slowly and procedural delays do not work the same hardship on adults as they do with children. In Lehman, supra, in denying habeas corpus jurisdiction in the federal courts, the Supreme Court dealt specifically with the harm engendered by delay in a child dependency proceeding.
The states interest in finality is unusually strong in child-custody disputes. The grant of federal habeas would prolong uncertainty for children such as the Lehmans’ sons, possibly lessening their chance for adoption. It is undisputed that children require secure, stable, long term, continuous relationships with their parents or foster parents. There is little that can be as detrimental to a child’s sound development as uncertainty over whether he is to remain in his current “home” under the care of his parents or foster parents, especially when such uncertainty is prolonged. Extended uncertainty would be inevitable in many cases if federal courts had jurisdiction to relitigate custody decisions.
458 U.S. at 513-14, 102 S.Ct. at 3238-39, 73 L.Ed.2d at 938.
The same detriment is clearly applicable to a proceeding, such as that adapted from criminal cases, which would require remand for appointment of new counsel or to hear evidence which might be developed by new counsel on the mere allegation of ineffectiveness of counsel. It is indisputable that such a process would result in a minimal delay of a year in resolving the appellate review and it is highly unlikely the result would be different in the vast majority of the cases. Taking cognizance of previous holdings by this Court, that proceedings held pursuant to alleged violations of the Juvenile Act cannot serve the functions of a proceeding held pursuant to alleged violations of the Crimes Code, In Interest of Leonardo, 291 Pa.Super. 644, 436 A.2d *16685 (1981), we must achieve a review of the claim of ineffectiveness of counsel without permitting such a review to impede the juvenile adjudication and disposition process unless it is clearly in the interest of justice.
We cannot ignore that a dual system exists for monitoring dependency cases and providing due process for dependent children which makes unnecessary a post hearing or habeas corpus proceeding as is required under the adult criminal system. Availability of services, 62 P.S. § 701, requires that the Commonwealth make available adequate child welfare services for children in need. Pursuant to section 703, Rules and regulations, the Department of Welfare shall promulgate and enforce rules and regulations necessary to the proper accomplishment of. child welfare duties vested by law in the county institution districts. The Department, pursuant to section 708, may take charge and operate a county child welfare service which is not complying with regulations providing minimum standards of child welfare services. The Public Welfare Code, 55 Pa.Code 3130, Administration of County Children and Youth Social Service Programs, parallels and supplements the Juvenile Act, sections 6361-6365, The Child Protective Services Law, 11 P.S. §§ 2201-2224, and the Adoption Act, 23 Pa. C.S. § 2511 et seq. Pursuant to the regulations, section 3130.11, Goal of children and youth social services, is to ensure each child in this Commonwealth a permanent, legally assured family which protects the child from abuse and neglect; section 3130.35, Placement prevention and reunification services, provides counseling service, parent education, homemaker/caretaker service, part day service; section 3130.38, Other required services, provides for (a) Court-ordered services, (b) Child protection services, (c) Family service plans; section 3130.61, Family service plans, provides that within 60 days of accepting a family for service, a written family service plan shall be prepared detailing the goals and changes needed and the method to achieve them, permitting participation by the family in creating the plan; section 3130.62, Parent appeals and fair *17hearings, provides for administrative review of the plan if parents disagree or the agency fails to provide service with reasonable promptness; and section 3130.63, Review of family service plans, provides review of family service plans every six months, and if the child is in placement, a placement review every six months pursuant to section 3130.71, Placement reviews. Pursuant to section 3130.72, Dispositional review hearings, in addition to placement review, the agency may request a dispositional review hearing pursuant to the Juvenile Act, 42 Pa.C.S. §§ 6301-6365, at the time of a placement review requesting return of the child, continued foster care, placement for adoption or other long-term care. Throughout these proceedings, legal counsel is provided if unavailable. An overlay of ineffectiveness of counsel proceedings and standards applicable to criminal proceedings would do little to improve due process in a system already well guarded.
Detailing the unique features of dependency hearings makes clear our special role in assuring counsel is not ineffective whether or not such a claim is made. Juvenile proceedings are more informal than criminal proceedings, In re Gault, supra, section 6336(a) and (d), Conduct of hearings; more exhaustive social and psychological data is supplied, section 6339, Investigation and report, the evidence must be clear and convincing (rather than beyond a reasonable doubt) to find dependency, section 6341(c), Finding of dependency; all evidence including some hearsay may be received in disposition, section 6341(d), Evidence on issue of disposition, which requires a finding of clear necessity to place the child out of the home, section 6301(b)(3); special less stringent evidentiary requirements under the Child Protective Service Act, 11 P.S. § 2222, Hearings and evidence; and there being no requirement of post-dispositional hearings before an appeal may be taken. An example of this Court’s alertness in assuring due process in dependency cases, despite failure to allege ineffectiveness of counsel, may be found in Fallaro v. Yeager, 364 Pa.Super. 408, 528 A.2d 222 (1987), wherein we reversed a *18finding of dependency, unsupported by a petition, in the course of a custody proceeding. A broader approach than in criminal proceedings fulfills the requirements of appellate review in dependency cases on ineffectiveness of counsel allegations.
Adopting from the legislature’s most recent pronouncement on this issue, the PCRA Act of April 13, 1988, 42 Pa.C.S. § 9543(a)(2)(h), we would require that a claim of ineffectiveness of counsel must plead and prove that counsel’s stewardship “so undermined the truth-determining process that no reliable adjudication” or disposition of a dependent child could have taken place. Procedurally, since a claim of ineffectiveness could only present itself on appeal, and as this would be the first opportunity new counsel would have to make such an allegation, the appellate procedure must lend itself to the process. We are presented with a dilemma by the elimination of the doctrine of fundamental error, which was renounced by Dilliplaine v. Lehigh Valley Trust Co., 457 Pa. 255, 322 A.2d 114 (1974), and cannot overlook the waiver of certain procedural defects, which are overcome after denial on direct appeal in criminal cases, by raising the same issues in PCHA/PCRA hearings alleging ineffectiveness of counsel. Coupling the principle above, derived from the PCRA legislation, with the fundamental fairness doctrine, we can achieve, with the traditional broad scope of review in dependency cases, an effective and expeditious determination of ineffectiveness of counsel issues, without violating the underlying tenants of the juvenile proceeding.
In the context of a dependency case, in the exercise of its broad scope of review, an allegation of ineffectiveness of counsel on appeal would result in a review by this Court of the total record with a determination to be made whether on the whole, the parties received a fair hearing, the proof supports the decree by the standard of clear and convincing evidence, and upon review of counsel’s alleged ineffectiveness, any failure of his stewardship was *19the cause of a finding of dependency. Mere assertion of ineffectiveness of counsel is not the basis of a remand or rehearing, and despite a finding of ineffectiveness on one or more aspects of the case, if the result would unlikely have been different regardless of a more perfect stewardship, the decree must stand.
As applied to the facts of this case, we have no difficulty in affirming the trial court. Appellant makes two assertions of ineffectiveness of trial counsel. The first is that he was ineffective for failing to present available evidence to rebut the allegations of sexual abuse against the appellant and second, as a corollary, he failed to adequately cross-examine rebuttal witnesses presented by the Office of Children and Youth. Our careful review of the record establishes that the appellant’s' allegation of existence of rebutting evidence is weak if not nonexistent. Appellant’s proposed rebuttal witness is Dr. Bashline, J. P.’s primary health care provider, who might have been able to testify as to whether or not he had observed signs of abuse on J.P. Appellant, however, is unable to say when Dr. Bashline last saw J.P., how long she was under his care, whether or not he was available or if he would testify. As appellant has not proposed with specificity what the rebuttal witness could present to counteract the overwhelming case of child and sexual abuse established by this record, we would be giving approval to a fishing expedition if we were to remand this case. As to the failure to refer to Dr. Bashline’s medical records, again the claim fails because appellant has not detailed anything in those records which would assist in rebutting the evidence presented by CYS. We, therefore, conclude that even if counsel was ineffective in not calling Dr. Bashline and presenting his records or investigating his possible contribution, present counsel has failed to demonstrate such ineffectiveness so undermined the truth determining process that no reliable adjudication of dependency could have been made.
*20As to the second prong of the ineffectiveness claim, the mere assertion of inadequate cross-examination of Office of Children and Youth rebuttal witnesses, without pointing to how a more vigorous cross-examination would have changed the result, is not acceptable. In one instance, appellant points out that there was a discrepancy between the testimony concerning serious diapering problems and the notes of Great Lake Rehabilitation Center, which did not mention this. This discrepancy standing alone is not significant as the problem presented to the foster mother and examining physician regarding the sexual aspects was focused differently than that at the rehabilitation center, which dealt primarily with the broken arms. The record shows cross-examination, direct examination and court examinations were exhaustive. One may always believe that better or more cross-examination might change the result, but the question of adequacy is measured on the totality of the record presented and not by the possibility of a more perfect examination. In response to this issue as presented to Judge Anthony in the trial court, his Opinion states:
At the time of the hearings [prior counsel] vigorously asserted [appellant’s] position, even requested additional time in order to secure an expert witness. [Prior counsel] called character witnesses and argued his case with a thorough understanding of the legal principles involved.
Slip Op., Anthony, J., 4/21/88, p. 6.
We believe the appellant received a full and comprehensive hearing and that the trial court made a finding of dependency and disposition placing the child in foster care fully supported by the record. Our review of the case establishes the hearing to be fundamentally fair and trial counsel’s ineffectiveness, if any, played no part in the result. Accordingly, in conformance with our standard of review in dependency cases, which is broad, we find the decision of the trial court is fully supported by competent evidence and affirm the Orders of court as to dependency *21and disposition. See In the Interest of Black, 273 Pa.Super. 536, 417 A.2d 1178 (1980).
Order affirmed.2
CIRILLO, President Judge, concurs in the result.
BECK and ROWLEY, JJ., filed concurring statements.
*22MONTEMURO, J., filed concurring and dissenting opinion, joined by CAVANAUGH and ROWLEY, JJ.
JOHNSON, J., filed dissenting opinion.

. Further references to sections of the Pennsylvania Statutes are taken from the Juvenile Act.


. While Judge Johnson has written a Dissenting Opinion, since he agrees with the result and everything except the ineffectiveness issue, it is more properly a Concurring and Dissenting Opinion.
Judge Johnson’s approach allows no leeway for those cases in which counsel is ineffective thereby resulting in an inadequate application of the safeguards provided under the Juvenile Act. In an era in which the courts are inundated with abuse and dependency cases and funding for mandated support services has been so inadequate as to result in a crisis in the child welfare system, we must allow opportunity to call to our attention errors in state intervention and disposition, which violated the parties’ rights under the Juvenile Act. The safeguards, as discussed in the majority Opinion, are extensive and essential and by and large are implemented by well-functioning Juvenile Courts and child welfare agencies. In most cases, the system works well, but in any case where state intervention between parent and child results in placement out of the home, which could lead to termination of parental rights under the concept of permanency planning, failure of counsel which leads to an improper decision can have tragic consequences. The review provided by the majority Opinion limits the disruption to the process which would result from a criminal-type approach, while permitting this Court to be alerted to possible errors occasioned by inadequate stewardship. This balance can only strengthen our treatment of some of the most difficult cases with which we must deal. Since the juvenile process provides for no post-trial proceedings or motions and there is no means for raising ineffectiveness issues after an appeal is concluded, the only opportunity for reviewing ineffectiveness of counsel claims must be during the one permissible appeal. Denying such a claim on the basis that it is a civil proceeding, ignores the unusual and exceptional character of dependency proceedings which have no counterpart to other civil proceedings (except termination proceedings). Much more is required in these proceedings in terms of proof and protection of the rights of parties than in other civil procedures, most of which are addressed in the Juvenile and Child Protection Acts, and from this may be inferred a greater harm that results from ineffective counsel than in other civil cases. Since the trial court’s primary charge is to preserve the unity of the family and protect the general welfare of the child, 42 Pa.C.S. § 6301(b), see In Interest of Justin S., 375 Pa.Super. 88, 543 A.2d 1192 (1988), we cannot make the needs of the child paramount to due process requirements and the statutory mandate, as would the dissent (Dissenting Op., Johnson, J., p. 38, para. 2). We must err on the side of full protection of those interests, which the dissent ignores.